Cardona, P. J. (dissenting).
I respectfully dissent. In light of the decisions of the Court of Appeals in diving cases (see, e.g., Kriz v Schum, 75 NY2d 25; Denkensohn v Davenport, 75 NY2d 25), I must conclude that Supreme Court properly denied defendants’ motion. In reaching this conclusion, it is emphasized that this case is before this Court in the posture of a summary judgment motion. Thus, for defendants to prevail, they were required to establish as a matter of law that the conduct of plaintiff Scott Johnson (hereinafter plaintiff) was reckless or that it was the superseding cause of his injury (see, Kriz v Schum, supra, at 34-35; Coe v Ta-Ga-Soke Campgrounds, 162 AD2d 980). The act of diving into an unknown body of water is not per se reckless conduct. It is true that where a plaintiff is familiar with a particular body of water and is actually aware of its shallowness, that the act of diving has been held to be reckless conduct (see, e.g., Howard v Poseidon Pools, 72 NY2d 972; Boltax v Joy Day Camp, 67 NY2d 617; Culkin v Parks & Recreation Dept., 168 AD2d 912, Iv denied 77 NY2d 806). Here, however, it is not disputed that *859plaintiff was unaware of the shallow depth of the water in which he dove. Such a lack of awareness, under the circumstances of this case, warrants a denial of summary judgment (see, Walter v Niagara Mohawk Power Corp., 193 AD2d 1065). Nor does the fact that plaintiffs conduct occurred at night in the darkness necessarily make it reckless (see, e.g., Denkensohn v Davenport, supra).
It also cannot be said that the act of diving from a landowner’s dock is an unforeseeable superseding event that would serve to absolve the landowner of liability (see, Walter v Niagara Mohawk Power Corp., supra). Such an act arises out of the foreseeable risks associated with the alleged original negligence, in this case of permitting a man-made obstruction to exist beneath the waters adjacent to the dock without signs indicating the depth of the water or warning against diving (cf., Derdiarian v Felix Contr. Corp., 51 NY2d 308). The fact that plaintiff may have been a trespasser is not a factor (see, e.g., Boltax v Joy Day Camp, supra).
Based on the facts presented, I am not convinced that plaintiffs actions constituted such unforeseeable recklessness that it can be said, as a matter of law, that his conduct was the sole proximate cause of the accident (see, Denkensohn v Davenport, 144 AD2d 58, 62, affd 75 NY2d 25, supra). Ordered that the order is reversed, on the law, with costs, motion granted, summary judgment awarded to defendants and complaint dismissed.